UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1688


In re: JOSE HUMBERTO DIAZ, a/k/a Humberto Diaz,

                Petitioner.



                 On Petition for Writ Of Mandamus.
               (7:09-cr-00100-D-3; 7:11-cv-00043-D)


Submitted:   July 18, 2013                  Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jose Humberto Diaz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose Humberto Diaz petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                         He seeks an order

from this court directing the district court to act.                       Our review

of the district court’s docket reveals that the district court

denied    relief    on        the   § 2255     motion        on     June   3,     2013.

Accordingly,     because      the   district    court    has       recently     decided

Diaz’s case, we deny the mandamus petition as moot.                           We grant

leave    to   proceed    in    forma   pauperis.        We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     PETITION DENIED




                                         2